COLLIER, C. J.
In Moore v. Andrews & Brothers, 5 Porter’s Rep. 107, it was held, that the admissibility of books of account as evidence, was not provided for in this State by statute, and consequently depended upon the common law. This being the case, it may be safely affirmed, that entries made by a tradesman himself, stating the delivery of goods, are not evidence in his favor. 1 Phil. Ev. 266; 2 ibid. C. & H.’s notes, 691. The law cannot be admitted to be otherwise, without disregarding a very salutary maxim, nemo debet esse testis in propria causa; and this too, when the departure from a general rule, is not demanded by the necessity of the case. If a party has a good cause of action, he may call upon his adversary for *643a- discovery, if he has no other means of establishing it; but he cannot entitle himself to a judgment,,by the-proof of his own ad-jmis|ions, made either orally or in. writing..1 That such would hayé been the effect of the admission of the evidence that was rejected, it requires no reasoning to, show,
■ ^Ve.arc aware, that in most of .the States, the party’s books of original entries may be adduced as‘evidence; but this right .is gl.jjéu by statutes which detertbine ,t^e5r influence, and prescribe what suppletory proof is-necessary. 2 Phil. Ev. C. & H.’s notes, 682. No such statute being in force here, it follows from what we have said, that the judgment of the Circuit Court must be affirmed.